Cook, J.,
delivered the opinion of the court.
This is a quo warranto proceeding instituted by the state, upon the relation of the district attorney, to oust J. L. Haley, a member of the board of supervisors of Leflore county. The evidence shows that Mr. Haley was duly elected and qualified as a member of the board of supervisors, and was chosen by the board as its president. Afterwards he was appointed by the Governor as a member of the board of levee commissioners for the Yazoo-Mississippi Delta, and qualified as levee commissioner after having approved his bond himself, acting as president of the board of supervisors. The statute provides that the bond of each levee commissioner shall be approved by the president of the board of supervisors of the county of the commissioner’s residence. The state contends that, when Mr. Haley accepted the appointment and qualified as a member of the board of levee commissioners, this, of itself, vacated his office as a member of the board of supervisors.
Section 1 of article 1 of the Constitution of this state is in these words.
‘ ‘ The .powers of the government of the state of Mississippi shall be divided into three distinct departments,' and each of them confided to a separate magistracy, to wit: Those which are legislative to one, those which are judicial to another, and those which are executive to another.” '
Section 2 of article 1 reads this way:
“No person or collection of persons, being one or belonging to one of these departments, shall exercise any power properly belonging to either of thé others. The acceptance of an office in either of said departments shall, of itself, and at once, vacate any and all offices *905held by the person so accepting* in either of the other departments. ”
By section 170 of article 6 of the Constitution boards of supervisors are made a part of the judicial department of the state.
Article 11 of the Constitution refers to the two most important levee districts, and they are recognized as a part or subdivision of the state government. We'think the board of levee commissioners belongs to the executive department, but, whether that be true or not, it is very certain „that it does not belong* to the judicial department.
Mr. Haley, while holding an office in the judicial department, accepted an office in the executive department, and this “of itself, and at once,” vacated his office as a member of the board of supervisors of Leflore county.

Affirmed.